Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  July 29, 2008                                                                                            Clifford W. Taylor,
                                                                                                                   Chief Justice

                                                                                                         Michael F. Cavanagh
                                                                                                         Elizabeth A. Weaver
                                                                                                                Marilyn Kelly
  136970 (11)                                                                                              Maura D. Corrigan
                                                                                                         Robert P. Young, Jr.
                                                                                                         Stephen J. Markman,
                                                                                                                        Justices
  STATE TREASURER,

                  Plaintiff-Appellee,

  v                                                                   SC: 136970
                                                                      COA: 285728
  GENE T. FAVORS, JR.,

             Defendant-Appellant.
  ___________________________________

                  On order of the Chief Justice, the motion to waive fees is considered and it
  is DENIED because MCL 600.2963 requires that a prisoner pursuing a civil action be
  liable for filing fees.
                  Within 21 days of the certification of this order, plaintiff shall pay to the
  Clerk of the Court the filing fee of $375.00, shall submit a copy of this order with the
  payment, and shall refile the copy of the pleadings which is being returned with this
  order. Failure to comply with this order shall result in the appeal not being filed in this
  Court.
                  The Clerk of the Court shall furnish two copies of this order to plaintiff and
  return plaintiff’s pleadings with this order.




                             I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             July 29, 2008                       _________________________________________
           jm                                                                    Clerk